SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJanuary 2011 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PR Av. Presidente Vargas, 409 13º 22210-030 Rio de Janeiro - RJ Tel.: (21) 2514-6101 Fax: (21) 2514-5949 MINUTES OF THE SIX HUNDRED TWENTY-NINETH MEETING OF THE BOARD OF DIRECTORS OF CENTRAIS ELÉTRICAS BRASILEIRAS S.A.  ELETROBRAS NIRE 53300000859/CNPJ nº 00001180/0001-26 We hereby certify, for due purposes, that the Eletrobras Board of Directors held a meeting at the Companys main office at Setor Comercial Norte, Quadra 04, Bloco B, nº 100, room 203 of the Centro Empresarial VARIG Building in Brasília  DF on January 26, 2011, at 3 p.m. MÁRCIO PEREIRA ZIMMERMANN chaired the meeting and the following members were present: JOSÉ ANTONIO MUNIZ LOPES, WAGNER BITTENCOURT DE OLIVEIRA, LINDEMBERG DE LIMA BEZERRA, JOSÉ ANTONIO CORRÊA COIMBRA, VIRGINIA PARENTE DE BARROS and ARLINDO MAGNO DE OLIVEIRA. M ember absent and duly excused: LUIZ SOARES DULCI. The Board of Directors met to consider the following AGENDA : Analysis of the 2010-2014 Business Plan. The Plan was duly analysed and the Board determined that the Plan be updated for the 2011-2015 period. Nothing more to be discussed, the Chairman of the Board closed the meeting, determining the issuance of this certificate which was duly read and approved, and undersigned by me, AFRÂNIO ALENCAR MATOS Fº, Secretary General of the Board, who wrote it. The other deliberations approved in this meeting were omitted from these drafts, as they are Corporate business, supported by the duty of secrecy of the Administration, in accordance to Article 155 of Law nº 6.404, therefore, not subject to the rules stated in the sole paragraph of the Article 142 of the mentioned Law. Brasília, January 26, 2011. AFRÂNIO ALENCAR MATOS Fº Secretary General - Eletrobras SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 28, 2011 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
